BILL OF COSTS

                 TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                         No. 06-13-00048-CV

                         In re: The Estate of Carolyn C. Hardesty, Deceased

            (No. 2010-PR01500-2-A IN PROBATE COURT NO. 2 OF TARRANT COUNTY)
TYPE OF FEE                     CHARGES        PAID     BY
MOTION FEE                              $10.00 E-PAID   JENNIFER N SALINAS
MOTION FEE                              $10.00 E-PAID   P.J. HAMILTON
REQUIRED TEXAS.GOV EFILING FEE           $5.00 E-PAID   P.J. HAMILTON
REQUIRED TEXAS.GOV EFILING FEE           $5.00 E-PAID   KARI NORTON
REQUIRED TEXAS.GOV EFILING FEE           $5.00 E-PAID   JENNIFER N SALINAS
MOTION FEE                              $10.00 E-PAID   KARI NORTON
SUPPLEMENTAL CLERK'S RECORD           $102.00 PAID      WINSTEAD PC
REQUIRED TEXAS.GOV EFILING FEE           $5.00 E-PAID   JAMES C MOSSER
REQUIRED TEXAS.GOV EFILING FEE           $5.00 E-PAID   JAMES C MOSSER
SUPPLEMENTAL CLERK'S RECORD             $45.00 PAID     MOSSER LAW, PLLC
MOTION FEE                              $10.00 E-PAID   NICHOLAS D MOSSER
REQUIRED TEXAS.GOV EFILING FEE           $5.00 E-PAID   NICHOLAS D MOSSER
SUPP REPORTER'S RECORD                $100.00 PAID      MOSSER LAW, PLLC
REQUIRED TEXAS.GOV EFILING FEE           $5.00 E-PAID   JENNIFER N SALINAS
MOTION FEE                              $10.00 E-PAID   JENNIFER N SALINAS
SUPP CLERK'S RECORD                     $70.00 PAID     MOSSER LAW, PLLC
MOTION FEE                              $10.00 E-PAID   JAMES C MOSSER
REQUIRED TEXAS.GOV EFILING FEE           $5.00 E-PAID   JAMES C MOSSER
CLERK'S RECORD                        $663.00 PAID      MOSSER LAW, PLLC
REPORTER'S RECORD                    $1,055.82 PAID     MOSSER LAW, PLLC
REQUIRED TEXAS.GOV EFILING FEE           $5.00 TRANSFER SCOTT FRANKLIN
REQUIRED TEXAS.GOV EFILING FEE           $5.00 TRANSFER KARI NORTON
SUPREME COURT CHAPTER 51 FEE            $50.00 TRANSFER JENNIFER N. SALINAS
FILING                                $100.00 TRANSFER  JENNIFER N. SALINAS
MOTION FEE                              $10.00 TRANSFER SCOTT FRANKLIN
REQUIRED TEXAS.GOV EFILING FEE           $5.00 TRANSFER JENNIFER N. SALINAS
INDIGENCY FEE                           $25.00 TRANSFER JENNIFER N. SALINAS


          Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.


        I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of THE
COURT OF APPEALS FOR THE SIXTH DISTRICT OF TEXAS, showing the charges and payments, in
the above numbered and styled cause, as the same appears of record in this office.

                                                               IN TESTIMONY WHEREOF, witness
                                                               my hand and the Seal of the COURT
                                                               OF APPEALS for the Sixth District of
                                                               Texas, this February 5, 2015.

                                                               DEBRA AUTREY, CLERK



                                                               By ___________________________
                                                                                                 Deputy